NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 19 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



CAREE HARPER,                                   No.   19-55915
                                                      20-55509
                Plaintiff-Appellant,
                                                D.C. No. 2:17-cv-01709-RGK
 v.

OTIS D. WRIGHT II, U.S. District Court          MEMORANDUM*
Judge, individual and official capacities; et
al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted August 4, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit
Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Caree Harper appeals the dismissal of her claims against Judge Otis

Wright and the denial of her motion for leave to amend her complaint.1 We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo the district court’s judicial immunity determination, Olsen

v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004), and review for abuse

of discretion the district court’s denial of leave to amend, Chodos v. West Publ’g

Co., 292 F.3d 992, 1003 (9th Cir. 2002).

      A. Judicial Immunity

      Plaintiff argues that her claims against Judge Wright are not barred by judicial

immunity. “Judges . . . are absolutely immune from damage[s] liability for acts

performed in their official capacities.” Ashelman v. Pope, 793 F.2d 1072, 1075 (9th

Cir. 1986). Judicial immunity is only overcome in two circumstances: when the

judge “acts in the clear absence of all jurisdiction or performs an act that is not

judicial in nature.” Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir. 1988).

      Here, Judge Wright held Plaintiff in contempt of court during a status

conference for refusing to answer his questions about her retainer agreement and



1
  To the extent that Plaintiff also challenges the dismissal of her tort claims against
the United States, the district court correctly determined that it lacked jurisdiction
over these claims because Plaintiff failed to administratively exhaust them, as
required under the Federal Tort Claims Act. See 28 U.S.C. § 2675(a); Brady v.
United States, 211 F.3d 499, 502 (9th Cir. 2000).


                                           2
directed the U.S. Marshals to take her into custody. First, Judge Wright acted within

his jurisdiction during this status conference. The conference related to settlement

issues and was held during the 90-day period of the court’s retained jurisdiction, on

which the parties conditioned their stipulated case dismissal.         Second, Judge

Wright’s specific action, exercising his contempt power, was judicial in nature. See

Crooks v. Maynard, 913 F.2d 699, 700 (9th Cir. 1990) (holding plaintiffs in

contempt of court is a judicial act). That Judge Wright allegedly instructed the U.S.

Marshals to use excessive force and jeered at Plaintiff does not change that result, as

the inquiry into the applicability of judicial immunity focuses on “the nature and

function of the act, not the act itself.” Mireles v. Waco, 502 U.S. 9, 13 (1991)

(quotations omitted); see also Forrester v. White, 484 U.S. 219, 227 (1988) (“[A]

sanction for contempt of court . . . does not become less judicial by virtue of an

allegation of malice or corruption of motive.”). Accordingly, Plaintiff’s claims

against Judge Wright are barred by judicial immunity.

      B. Leave to Amend

      Plaintiff also argues that the district court abused its discretion in denying her

motion for leave to amend to assert a claim against unnamed U.S. Marshals and

unnamed private security guards under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971). “[T]he liberality in granting leave to

amend is subject to several limitations,” including “where the amendment of the


                                          3
complaint . . . is sought in bad faith, constitutes an exercise in futility, or creates

undue delay.” Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir.

1989).

      Here, the district court originally dismissed Plaintiff’s claims, under 42 U.S.C.

§ 1983 and in tort, against unnamed U.S. Marshals and private security guards for

failure to effect service of process. See Fed. R. Civ. P. 4(m). On appeal, Plaintiff

does not challenge this dismissal. Instead, Plaintiff appeals the denial of her motion

for leave to amend to assert an entirely new Bivens claim against these unnamed

defendants. Plaintiff does not claim that good cause supports her request for leave

to amend. See Wei v. State of Hawaii, 763 F.2d 370, 372 (9th Cir. 1985). Nor has

she taken any action to identify and serve these individuals since filing this case.

Moreover, Plaintiff has not filed a proposed amended complaint. Accordingly, the

district court did not err in denying Plaintiff’s motion for leave to amend.

      AFFIRMED.




                                          4